UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7707



NATHANIEL SCOTT,

                                              Plaintiff - Appellant,

          versus

C. E. THOMPSON, Warden; FAYE NEWTON, Correc-
tional Officer; CAPTAIN SPEED; LIEUTENANT
RICE; SERGEANT HICKS; SERGEANT LINDSEY;
SERGEANT BOYD; D. GEORGE; L. SMITH, Sergeant;
TERRY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-94-595)


Submitted:   April 15, 1996                 Decided:   April 25, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.

Nathaniel Scott, Appellant Pro Se. Mary Elizabeth Shea, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Scott v. Thompson, No. CA-94-595 (E.D. Va. Oct. 3, 1995). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3